DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claim 19 is amended; Claims 1 – 18, 23, 30, 38 are cancelled;  Claims 19 – 22, 24 – 29, 31 - 37 are currently pending and subject to examination.

Response to Arguments
Applicant’s request to have the double patenting rejection be held in abeyance until all other grounds of rejection are resolved is noted; however, the double patenting is currently being maintained. 

Applicant’s arguments with respect to claims 19 – 22, 24, and 25 have been fully considered but are moot because a new ground of rejection is presented and applied to claims 19 – 22, 24, 25 in the office action in light of the current amendments to the claims and the IDS provided on 10/12/2021 (See the office action for details

Applicant’s Arguments:
Applicant’s arguments with respect to the art rejection applied to claims 26 – 29, 31 and 32 - 37 have been fully considered but they are not persuasive.  The applicant argues that the cited references do not teach, disclose or suggest providing a managed hardware forwarding element (MHFE) several data tuples for defining a logical forwarding element (LFE) without providing a data tuple for binding the LFE to a port of the MHFE, and then providing the binding data tuple to the MHFE after receiving a confirmation from the MHFE that the MHFE has processed the several data tuples. 

Examiner’s Response:
Examiner respectfully disagrees with this argument, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Applicant acknowledges that Kumbalimutt describes mapping hosts to logical networks that are abstractions of physical networks and using policies to create service templates for services built on logical network abstractions of physical networks, while at the same time arguing that there is nothing in Kumbalimutt that describes a second set of data tuples provided to complete the definition of an LFE on an MHFE that was defined as incomplete by a first set of data tuples.
As acknowledged, Kumbalimutt is directed to deploying applications effectuated by a process that supports operations such as creating virtual networks, setting options for VLAN tagging, binding to virtual switches, and binding to physical network interface cards (NICs)[ports], where the process may be the MICROSOFT System Center Virtual Machine Manager (SCVMM) and configuring subnets and VLANs of a network, and mapping those actual network specifications to logical network specifications (see [0001] – [0005]).
Kumbalimutt discloses in [0009] that a logical network sets forth network resource availability independent of the underlying physical network layout, where when 
Kumbalimutt discloses in [0043] – [0044] that hosts may be automatically provisioned with information such as the site of a host, the host's IP address and MAC address, the switch's IP address, the port that the host communicates on, the port mode of that port, the logical network of which the host is a member, where a virtual machine (VM) connects to a physical switch via a virtual switch, the physical switch port needs to be configured for trunk mode to allow multiple VLANs to traverse over the same port.
Therefore Kumbalimutt reasonably discloses configuring a MHFE (FIG. 1, computer 20 in relation to FIG. 2) implementing a logical forwarding element (FIG. 4, 402).  
Gu is directed to scheduling software definition networks in a data center, managing virtual switches (vSwitch) and ports, and mapping ports to virtual extensible local area network (VxLAN) when computing resources are added to a virtual network and was provided to show that receiving a confirmation of a successful operation would have been obvious to a person of ordinary skill in the art.
Gu [0057] discloses determining that the virtual machine is successfully added to the virtual subnet, and then writing a mapping relationship between a virtual machine ID and a port ID into the distributed databases of the data center.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19 – 22, 24, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 9998375 in view of Narayanan et al. (US 20160352613 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the same invention.

15959261 claim 19
US 9998375 B2 claim 1
A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the LFE with a private network, the program comprising sets of instructions for: 

A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical switch along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the logical switch with a 
private network, the MHFE comprising a database with a logical switch table, a 

program comprising sets of instructions for:
providing a plurality of data tuples for defining the LFE on the MHFE, without providing a data tuple for binding the LFE to a port of the MHFE, to ensure that all data tuples of the plurality of data tuples are received at the MHFE before the MHFE creates forwarding records for the LFE; and 
providing a plurality of data tuples for defining the logical switch on the MHFE, without providing a data tuple for binding the logical switch to a port of the MHFE
Omitted; however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
wherein said plurality of data tuples are stored in the logical switch table and the unicast MAC table;
after providing the plurality of data tuples for defining the LFE, receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples; and after receiving the confirmation, providing the data tuple that binds the LFE to a port of the MHFE in order to couple the LFE with the private network through the MHFE.
and after providing the plurality of data tuples for defining the logical switch, providing the data tuple that binds the logical switch to a port of the MHFE,

omitted
wherein said data tuple is stored in the physical switch table



Narayanan et al. for example, from an analogous field of endeavor (Narayanan et al., [0033] in a Software-Defined Network (SDN), the control plane is implemented as a layer separate than the data plane layer, where the control plane is implemented in a network device which may be physically separate from the one or more devices including the forwarding network elements of the data plane) discloses receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples (Narayanan et al., [0058] after the update of the first subset of forwarding table entries is confirmed from the NE, the NC sends a message to the NE to delete forwarding table entries which include a pre-synchronization indicator).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples as taught by Narayanan et al. with the system of US 9998375 in order to update new table entries with the post-synchronization indicator (Narayanan et al., [0059]).

Regarding claim 20, claim 2 of U.S. Patent No. 9998375 discloses the program further comprises a set of instructions for ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last.



Regarding claim 22, claim 4 of U.S. Patent No. 9998375 discloses the MHFE comprises a database with a plurality of tables for storing the provided data tuples, and the database uses a hardware VTEP (VXLAN Tunnel End Point) schema; and the data tuples are provided to the database on the MHFE by using a OVSdb (open vswitch database) protocol.

Regarding claim 24, claim 6 of U.S. Patent No. 9998375 discloses the MHFE port is associated with multiple VLANs (virtual local area networks), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port.

Regarding claim 25, claim 7 of U.S. Patent No. 9998375 discloses the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements that execute on host computers on which data compute nodes also execute.

Claims 26 – 29, 31 - 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 9998375 in view of Gu et al. (US 20150334696 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the same invention.

Regarding claim 26, claim 8 of U.S. Patent No. 9998375 discloses method for configuring a managed hardware forwarding element (MHFE) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the LFE with a private network, the method comprising: providing a plurality of data tuples to the MHFE to implement the LFE along with the plurality of other managed forwarding elements operating outside of the MHFE, said plurality of data tuples provided to the MHFE without providing a data tuple for binding the LFE to a port of the MHFE; and after providing the plurality of data tuples for implementing the LFE, receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples to implement the LFE on the MHFE; and after receiving the confirmation, providing the data tuple that binds the LFE to a port of the MHFE in order to couple the LFE with the private network through the MHFE.
US 9998375 does not explicitly disclose “receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples.
Gu et al. for example, from an analogous field of endeavor (Gu et al., [0044] sending by a network controller that receives the request for creating a virtual subnet, a gateway service request to a virtual service gateway VSG manager in a local data center, where the gateway service request carries data tuples) discloses receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples (Gu et al., [0049] receiving, by the network controller, a gateway service message returned by the VSG manager, where the message includes a VSG virtual machine identifier; and [0050] determining, according to the VSG virtual machine identifier, whether the VSG virtual machine has been added to the virtual subnet).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples as taught by Gu et al. with the system of US 9998375 in order to confirm the request for creating a virtual subnet (Gu et al., [0050]).

Regarding claim 27, claim 9 of U.S. Patent No. 9998375 discloses ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last.

Regarding claim 28, claim 10 of U.S. Patent No. 9998375 discloses the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE and (ii) a forwarding engine that uses the dataplane forwarding records to process data messages that the MHFE receives; the module does not configure the dataplane 

Regarding claim 29, claim 11 of U.S. Patent No. 9998375 discloses the MHFE comprises a database with a plurality of tables for storing the provided data tuples the database uses a hardware VTEP (VXLAN Tunnel End Point) schema and the data tuples are provided to the database on the MHFE by using a OVSdb (open vswitch database) protocol.

Regarding claim 31, claim 13 of U.S. Patent No. 9998375 discloses the MHFE port is associated with multiple VLANs (virtual local area networks), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port.

Regarding claim 32, claim 14 of U.S. Patent No. 9998375 discloses the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements that also execute on host computers on which data compute nodes execute.

Claims 33 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 - 9 of U.S. Patent No. 9992112 in view of Gu et al. (US 20150334696 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the same invention.

15959261 claim 33
US 9992112 B2 claim 6
A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the LFE with a private network, the program comprising sets of instructions for:
A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical switch along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the logical switch with a private network, wherein the MHFE comprises a database with a plurality of tables for storing the provided data tuples, the plurality of tables comprising a logical switch table, a unicast media access control (MAC) table, and a physical switch table, the program comprising sets of instructions for:
providing a first set of data tuples to define the LFE on the MHFE and to define a state of the LFE as incomplete; 
providing a first set of data tuples to define the logical switch on the MHFE and to define a state of the LFE as incomplete;
providing a second set of data tuples to complete the definition of the LFE on the MHFE; 
providing a second set of data tuples to complete the definition of the LFE on the MHFE;
after providing the first and second sets of data tuples, receiving confirmation that the second set of data tuples have been providing a third set of data tuples to change the LFE state to complete.
providing a third set of data tuples to change the LFE state to complete,
 it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
wherein the database uses a schema that specifies an LFE table comprising a record for the LFE that includes a Boolean field for specifying whether the LFE state is complete.


US 9998375 does not explicitly disclose “receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples”.
Gu et al. for example, from an analogous field of endeavor (Gu et al., [0044] sending by a network controller that receives the request for creating a virtual subnet, a gateway service request to a virtual service gateway VSG manager in a local data center, where the gateway service request carries data tuples) discloses receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples (Gu et al., [0049] receiving, by the network controller, a gateway service message returned by the VSG manager, where the message includes a VSG virtual machine identifier; and [0050] determining, according to the VSG virtual machine identifier, whether the VSG virtual machine has been added to the virtual subnet).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples as taught by Gu et al. with the system of US 9998375 in order to confirm the request for creating a virtual subnet (Gu et al., [0050]).

Regarding claim 34, claims 2, 8 of U.S. Patent No. 9992112 discloses the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE and (ii) a forwarding engine that uses the dataplane forwarding records to process data messages that the MHFE receives; and the module does not configure the dataplane forwarding records based on the provided data tuples until the state of the LFE is set to complete.

Regarding claim 35, claim 3 of U.S. Patent No. 9992112 discloses the MHFE comprises a database with a plurality of tables for storing the provided data tuples.

Regarding claim 36, claim 7 of U.S. Patent No. 9992112 discloses the database uses a hardware VTEP (VXLAN Tunnel End Point) schema, and the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol.

Regarding claim 37, claims 1, 6 of U.S. Patent No. 9992112 discloses the LFE is a logical switch; the hardware VTEP schema specifies a logical switch table that comprises a record for the logical switch and the logical switch record includes a Boolean field for specifying whether the state of the logical switch is complete.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 – 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 20170339054 A1) in view of Narayanan et al. (US 20160352613 A1).
Regarding claim 19, Yadav et al. discloses a non-transitory machine readable medium storing a program (Yadav et al., [0017] computer-readable storage media for forwarding tables for virtual networking devices) for configuring a managed hardware forwarding element (MHFE) (Yadav et al., FIG. 3, leaf switch 304) to implement a logical forwarding element (LFE) (Yadav et al., FIG. 4, virtual tunnel endpoint (VTEP) 408; [0059] virtual tunnel end points (VTEP) can be virtual nodes or switches configured to encapsulate and de-encapsulate data traffic according to a specific overlay protocol of the network) along with a plurality of other managed forwarding elements operating outside of the MHFE (Yadav et al., [0017] a networking device first identifies virtual machines hosted on a local host connected to the networking device, where the networking device is a virtual tunnel endpoint associated with an overlay network, in relation to [0051] the leaf switches can be responsible for routing and/or bridging the tenant packets and applying network policies), and 
to communicatively couple the LFE with a private network (Yadav et al., [0053] network connectivity in the fabric can flow through the leaf switches, where the leaf switches can provide servers, resources, endpoints, external networks, or VMs access to the fabric, and can connect the leaf switches to each other), the program comprising sets of instructions for: 
providing a plurality of data tuples for defining the LFE on the MHFE (Yadav et al., [0052] the leaf switches can contain virtual switching functionalities, such as a virtual tunnel endpoint (VTEP) function in relation to [0080] each of the local entries can map the client address (CA), referring to the address of the VM, to the reachability information for that VM, where reachability information allows the VTEP to receive a packet destined to any of the local VMs on host 1, and forward the packet as necessary to the appropriate physical address, host, network, domain, and so forth), 
providing the data tuple that binds the LFE to a port of the MHFE in order to couple the LFE with the private network through the MHFE (Yadav et al., [0088] in identifying the virtual machines, the system can obtain any of the routing information of the virtual machines, which can include the IP address of the virtual machines, the IP address of the local host, the MAC address of the local host, the network and/or network segment identifier (ID), a routing domain ID, etc. in relation to [0090] the system populates the forwarding table with local entries including bindings for the virtual machines hosted on the local host and adds a default route in the forwarding table pointing to a default forwarder function configured to handle all non-local traffic relative to the system and the local host, wherein the default forwarder function is implemented on a network separate from the overlay network). 
et al. does not expressly disclose providing the data tuple without providing a data tuple for binding the LFE to a port of the MHFE to ensure that all data tuples of the plurality of data tuples are received at the MHFE before the MHFE creates forwarding records for the LFE; after providing the plurality of data tuples for defining the LFE, receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples; and providing bindings after receiving the confirmation. 
Narayanan et al., for example, from an analogous field of endeavor (Narayanan et al., [0033] in a Software-Defined Network (SDN), the control plane is implemented as a layer separate than the data plane layer, where the control plane is implemented in a network device which may be physically separate from the one or more devices including the forwarding network elements of the data plane; [0034] a network controller will maintain a control connection through the use of a control protocol such as OpenFlow with each one of the forwarding network elements) discloses providing the data tuple without providing a data tuple for binding the LFE (Narayanan et al., FIG. 7, FNE 706) to a port of the MHFE (Narayanan et al., FIG. 7, network device 702) to ensure that all data tuples of the plurality of data tuples are received at the MHFE before the MHFE creates forwarding records for the LFE (Narayanan et al., [0040] as the forwarding states are received at the forwarding network element, the FNE will remove the stale marking on the received flows without performing an update on the line-card/forwarding function in relation to [0043] each of a first subset of forwarding table entries from a set of one or more forwarding table entries is updated to include a post-synchronization indicator and [0054] the forwarding states included in the forwarding network element (NE) are forwarding table entries of forwarding tables of the NE or flow table entries which are associated with flows related to traffic processed and forwarded by the network element); 
after providing the plurality of data tuples for defining the LFE, receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples  (Narayanan et al., [0040] after sending all the states (flows/groups), the network controller sends a resync-complete request to the forwarding network element (FNE) in relation to [0055] the NC causes the network element to update a first subset of forwarding table entries from a set of one or more forwarding table entries to include a post-synchronization indicator); and providing bindings after receiving the confirmation (Narayanan et al., [0040] the network controller needs to ensure that any flow/group table entries that are no longer needed are removed, in relation to [0058] after the update of the first subset of forwarding table entries is confirmed from the NE, the NC sends a message to the NE to delete forwarding table entries which include a pre-synchronization indicator).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine providing the data tuple without providing a data tuple for binding the LFE to a port of the MHFE to ensure that all data tuples of the plurality of data tuples are received at the MHFE before the MHFE creates forwarding records for the LFE; after providing the plurality of data tuples for defining the LFE, receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples; and providing bindings after receiving the confirmation as taught by Narayanan et al. with the system of Yadav et al. in order to delete table Narayanan et al., [0059]).

Regarding claim 20, Yadav et al. - Narayanan et al. disclose ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last (Narayanan et al., [0058] after the update of the first subset of forwarding table entries is confirmed from the NE, the NC sends a message to the NE to delete forwarding table entries which include a pre-synchronization indicator). The motivation is the same as in claim 19.

Regarding claim 21, Yadav et al. - Narayanan et al. disclose the MHFE comprises (i) a module that retrieves the provided data tuples (Yadav et al., [0059] virtual tunnel end points (VTEP) can be virtual nodes or switches configured to encapsulate and de-encapsulate data traffic according to a specific overlay protocol of the network for the various virtual network identifiers (VNIDs)) and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE (Narayanan et al., [0054] the forwarding states included in the forwarding network element (NE) are forwarding table entries of forwarding tables of the NE, where the forwarding table entries are flow table entries which are associated with flows related to traffic processed and forwarded by the network element and the flow table entries are configured by the network controller (NC) at a configuration stage) and 
Narayanan et al., [0109] the ND forwarding plane is responsible for receiving that data on the physical NIs and forwarding that data out the appropriate ones of the physical NIs based on the forwarding table(s)); and 
the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the LFE to the MHFE port is provided (Narayanan et al., [0040] as the forwarding states are received at the forwarding network element, the FNE will remove the stale marking on the received flows without performing an update on the line-card/forwarding function in relation to [0056] the message from the NC causes the NE to update a first subset of forwarding table entries to include the post-synchronization indicator). The motivation is the same as in claim 19.

Regarding claim 22, Yadav et al. - Narayanan et al. disclose the MHFE comprises a database with a plurality of tables for storing the provided data tuples (Yadav et al., [0066] each VTEP typically maintains a forwarding table containing an entry for all the endpoints, servers and VMs in the network); 
the database uses a hardware VTEP (VXLAN Tunnel End Point) schema (Yadav et al., [0060] the network can be a VXLAN network, and the VTEPs can be VXLAN tunnel end points) and 
the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol (Narayanan et al., [0055] the set of one or more forwarding table entries is a set of entries in forwarding tables of the NE associated with a family of flows or with a family of groups, in relation to [0138] Standards such as OpenFlow define the protocols used for the messages, as well as a model for processing the packets). The motivation is the same as in claim 19.

Regarding claim 24, Yadav et al. - Narayanan et al. disclose the MHFE port is associated with multiple VLANs (virtual local area networks) (Yadav et al., [0076] each host can maintain a respective forwarding table, which maps the VMs to an IP address of the fabric, an IP address of the host, a subnet, and/or a network segment, such as a VNID or VLAN for example), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port (Narayanan et al., [0056] the virtual switch may enforce network isolation between the VNEs that by policy are not permitted to communicate with each other by honoring virtual local area networks (VLANs)). The motivation is the same as in claim 19.

Regarding claim 25, Yadav et al. - Narayanan et al. disclose the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements that execute on host computers on which data compute nodes also execute (Narayanan et al., [0108] each of the virtual network element(s) (VNEs) includes a control communication and configuration module and forwarding table(s) such that a given virtual network element includes the control communication and configuration module, a set of one or more forwarding table(s), and that portion of the networking hardware that executes the virtual network element). The motivation is the same as in claim 19.

Claims 26 – 29, 31 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kumbalimutt (US 20120084406 A1) in view of Gu et al. (US 20150334696 A1).

Regarding claim 26, Kumbalimutt discloses a method (Kumbalimutt, FIG. 8) for configuring a managed hardware (Kumbalimutt, FIG. 1, computer 20, in accordance with FIG. 2, 204) forwarding element (MHFE) (Kumbalimutt, [0034] discovery information about inter-connected sites may be used to configure datacenters within each site and across multiple sites) to implement a logical forwarding element (LFE) (Kumbalimutt, FIG. 4, host 402) along with a plurality of other managed forwarding elements operating outside of the MHFE (Kumbalimutt, [0036] a set of logical networks built upon a physical networks is based on a grouping of VLANs, in accordance with [0048] where the front end servers may be connected to the EXT-A logical network, which is accessible via the internet), and to communicatively couple the LFE with a private network (Kumbalimutt, [0037] the CORP logical network exists in the Redmond site with VLAN IDs 1-22, in the Phoenix site with VLAN IDs 30-40, and the Dallas site with VLAN IDs 50-60, in accordance with [0048] where the back end servers may be connected to the CORP logical network since they should be inside of the corporate intranet), the method comprising: 
Kumbalimutt, FIG. 3, logical network table) to the MHFE to implement the LFE along with the plurality of other managed forwarding elements operating outside of the MHFE (Kumbalimutt, 0040] FIG. 4 depicts network infrastructure from which a table of hosts may be determined, and used to create logical networks, in relation to [0043] mapping of hosts to logical networks and provisioning of those hosts may be performed based on a determined network infrastructure and a logical network table), 
said plurality of data tuples provided to the MHFE without providing a data tuple for binding the LFE to a port of the MHFE (Kumbalimutt, [0043] hosts may be automatically provisioned with information such as the site of a host, the host's IP address and MAC address, the switch's IP address, the port that the host communicates on, the port mode of that port, the logical network of which the host is a member, in relation to [0050] as part of creating a service template, policies may be set forth that determines how a service is deployed, where the policies may be checked and adhered to in deploying a service); 
providing the plurality of data tuples for implementing the LFE (Kumbalimutt, [0044] since a VM connects to a physical switch via a virtual switch, the physical switch port needs to be configured for trunk mode to allow multiple VLANs to traverse over the same port), 
providing the data tuple that binds the LFE to a port of the MHFE in order to couple the LFE with the private network through the MHFE (Kumbalimutt, [0050] reports and other information about a site or resource group may be determined, where the reports may specify all sites within a site or resource group that are grouped by VLAN ID assignments, in accordance with [0068] a V-NIC (virtual NIC) and V-switch (virtual switch) for the logical network may be bound to one NIC and the connection may be monitored).
Kumbalimutt does not expressly disclose receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples to implement the LFE on the MHFE.
Gu et al. for example, from an analogous field of endeavor (Gu et al., [0112] a network controller is responsible for scheduling software definition networks in a data center, managing virtual switches (vSwitch) and ports, and mapping ports to virtual extensible local area network (VxLAN) when computing resources are added to a virtual network) discloses receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples to implement the LFE on the MHFE (Gu et al., [0142] the network controller receives a gateway service message returned by the VSG manager, and determines, according to the VSG virtual machine identifier, whether the VSG virtual machine has been added to the virtual subnet).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples to implement the LFE on the MHFE as taught by Gu et al. with the system of US 9998375 in order to confirm the request for creating a virtual subnet (Gu et al., [0050]).

et al. discloses ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last (Gu et al., [0057] determining that the virtual machine is successfully added to the virtual subnet, and then writing a mapping relationship between a virtual machine ID and a port ID into the distributed databases of the data center in relation to [0142] if the VSG virtual machine is not added to the virtual subnet, the controller creates a port on the virtual subnet and binds the VSG virtual machine to the port). The motivation is the same as in claim 19.

Regarding claims 28, 34, Kumbalimutt - Gu et al. discloses the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE (Gu et al., [0129] a request for creating a virtual subnet is sent to the network controller through the main network scheduler, where the request includes the following parameters: the tenant identifier, the network ID, subnet name, etc.) and 
(ii) a forwarding engine that uses the dataplane forwarding records to process data messages that the MHFE receives (Kumbalimutt, [0044] with the switch ports in trunk mode, packets may be tagged with any of the available VLAN IDs for that switch port before those packets are sent to the switch); and 
the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the LFE to the MHFE port is provided (Gu et al., [0142] if the VSG virtual machine is not added to the virtual subnet, the controller creates a port on the virtual subnet and binds the VSG virtual machine to the port). The motivation is the same as in claim 19.

Regarding claim 29, Kumbalimutt - Gu et al. discloses the MHFE comprises a database with a plurality of tables for storing the provided data tuples (Gu et al., [0130] the network controller creates a virtual subnet including a globally unique VxLAN ID allocated for the virtual subnet according to the tenant identifier, network ID, and subnet name, and writes information about the virtual subnet into the distributed database); 
the database uses a hardware VTEP (VXLAN Tunnel End Point) schema (Gu et al., [0130] the information about the virtual subnet includes the tenant identifier, the network ID, the subnet name, subnet ID, VxLAN ID) and 
the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol (Gu et al., [0060] sending, by the computing resource schedulers in the at least two destination data centers, a request for creating a storage resource separately to a storage resource scheduler in respective data centers, where the request carries the following parameters: a virtual machine identifier, a storage size, quality of service QoS level of disk access, and a host cluster where a virtual machine is located in relation to [0131] the distributed database synchronizes the information about the virtual subnet to a distributed database in another data center in the system). The motivation is the same as in claim 19.

et al. discloses the MHFE port is associated with multiple VLANs (virtual local area networks) (Kumbalimutt, [0044] since a VM connects to a physical switch via a virtual switch, the physical switch port needs to be configured for trunk mode to allow multiple VLANs to traverse over the same port), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port (Gu et al., [0131] the controller creates a port for the virtual machine on the virtual subnet according to the information about the virtual subnet, and binds the virtual machine to the port). The motivation is the same as in claim 19.

Regarding claim 32, Kumbalimutt - Gu et al. discloses the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements that execute on host computers on which data compute nodes also execute (Gu et al., [0112] a network controller is responsible for scheduling software definition networks in a data center, managing virtual switches (vSwitch) and ports, and mapping ports to virtual extensible local area network (VxLAN) when computing resources are added to a virtual network). The motivation is the same as in claim 19.

Regarding claim 33, Kumbalimutt discloses a non-transitory machine readable medium storing a program (Kumbalimutt, [0027] program modules comprising computer-readable instructions may be stored on computer-readable media) for configuring a managed hardware (Kumbalimutt, FIG. 1, computer 20, in accordance with FIG. 2, 204) forwarding element (MHFE) (Kumbalimutt, [0034] discovery information about inter-connected sites may be used to configure datacenters within each site and across multiple sites) to implement a logical forwarding element (LFE) (Kumbalimutt, FIG. 4, host 402) along with a plurality of other managed forwarding elements operating outside of the MHFE (Kumbalimutt, [0036] a set of logical networks built upon a physical networks is based on a grouping of VLANs, in accordance with [0048] where the front end servers may be connected to the EXT-A logical network, which is accessible via the INTERNET), and to communicatively couple the LFE with a private network (Kumbalimutt, [0037] the CORP logical network exists in the Redmond site with VLAN IDs 1-22, in the Phoenix site with VLAN IDs 30-40, and the Dallas site with VLAN IDs 50-60, in accordance with [0048] where the back end servers may be connected to the CORP logical network since they should be inside of the corporate intranet), the program comprising sets of instructions for: 
providing a first set of data tuples (Kumbalimutt, FIG. 3, logical network table) to define the LFE on the MHFE (Kumbalimutt, 0040] FIG. 4 depicts network infrastructure from which a table of hosts may be determined, and used to create logical networks, in relation to [0043] mapping of hosts to logical networks and provisioning of those hosts may be performed based on a determined network infrastructure and a logical network table) and to define a state of the LFE as incomplete (Kumbalimutt, [0050] as part of creating a service template, policies may be set forth that determines how a service is deployed, where the policies may be checked and adhered to in deploying a service); 
Kumbalimutt, [0043] hosts may be automatically provisioned with information such as the site of a host, the host's IP address and MAC address, the switch's IP address, the port that the host communicates on, the port mode of that port, the logical network of which the host is a member, in relation to [0044] since a VM connects to a physical switch via a virtual switch, the physical switch port needs to be configured for trunk mode to allow multiple VLANs to traverse over the same port); 
Kumbalimutt does not expressly disclose after providing the first and second sets of data tuples, receiving confirmation that the first and second sets of data tuples has have been processed by the MHFE; and after receiving confirmation, providing a third set of data tuples to change the LFE state to complete.
Gu et al. for example, from an analogous field of endeavor (Gu et al., [0112] a network controller is responsible for scheduling software definition networks in a data center, managing virtual switches (vSwitch) and ports, and mapping ports to virtual extensible local area network (VxLAN) when computing resources are added to a virtual network) discloses after providing the first and second sets of data tuples, receiving confirmation that the first and second sets of data tuples has have been processed by the MHFE (Gu et al., [0142] the network controller receives a gateway service message returned by the VSG manager, and determines, according to the VSG virtual machine identifier, whether the VSG virtual machine has been added to the virtual subnet); and after receiving confirmation, providing a third set of data tuples to change the LFE state to complete (Gu et al., [0142] if the VSG virtual machine is not added to the virtual subnet, the controller creates a port on the virtual subnet and binds the VSG virtual machine to the port).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine after providing the first and second sets of data tuples, receiving confirmation that the first and second sets of data tuples has have been processed by the MHFE; and after receiving confirmation, providing a third set of data tuples to change the LFE state to complete as taught by Gu et al. with the system of US 9998375 in order to confirm the request for creating a virtual subnet (Gu et al., [0050]).

Regarding claim 35, Kumbalimutt - Gu et al. discloses the MHFE comprises a database with a plurality of tables for storing the provided data tuples (Gu et al., [0130] the network controller creates a virtual subnet including a globally unique VxLAN ID allocated for the virtual subnet according to the tenant identifier, network ID, and subnet name, and writes information about the virtual subnet into the distributed database). The motivation is the same as in claim 33.

Regarding claim 36, Kumbalimutt - Gu et al. discloses the database uses a hardware VTEP (VXLAN Tunnel End Point) schema (Gu et al., [0130] the information about the virtual subnet includes the tenant identifier, the network ID, the subnet name, subnet ID, VxLAN ID), and the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol (Gu et al., [0131] the distributed database synchronizes the information about the virtual subnet to a distributed database in another data center in the system). The motivation is the same as in claim 33.

Regarding claim 37, Kumbalimutt - Gu et al. discloses: the LFE is a logical switch (Kumbalimutt, [0044] since a VM connects to a physical switch via a virtual switch, the physical switch port needs to be configured for trunk mode to allow multiple VLANs to traverse over the same port); the hardware VTEP schema specifies a logical switch table (Kumbalimutt, FIG. 2, tables 208, 214, in conjunction with FIG. 3, table 302) that comprises a record for the logical switch (Kumbalimutt, [0037] each logical network in a table corresponds to one or more location/VLAN IDs pairs); and 
the logical switch record includes a Boolean field for specifying whether the state of the logical switch is complete (Gu et al., [0142] if the VSG virtual machine is not added to the virtual subnet, the controller creates a port on the virtual subnet and binds the VSG virtual machine to the port). The motivation is the same as in claim 33.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416